                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ANDRE D. THOMPSON,                                 )
                                                   )
                Petitioner,                        )
                                                   )
       v.                                          )            No. 4:19-CV-2310 RLW
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
               Respondent.                         )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on review of petitioner's pro se motion, construed as a

motion under 28 U.S.C. § 2255 to vacate, set aside, or correct sentence. ECF No. 1. The motion

is defective because it has not been signed by petitioner and it has not been drafted on a Court-

provided form. Under Federal Rule of Civil Procedure 11, every written pleading or motion must

be signed "by a party personally if the party is unrepresented" and the Court may strike an unsigned

paper "unless the omission is promptly corrected after being called to the ... party's attention."

Similarly, the local rules of this Court also require that all filings be signed by the party or the

party's attorney.   E.D. Mo. L.R. 2.0l(A)(l).     Also required by the local rules, petitioner must file

his motion on a Court-provided form.      E.D. Mo. L.R. 2.06(A).      As a result, the Court will order

the Clerk to mail to petitioner a blank motion under 28 U.S.C. § 2255 form, to be completed,

signed, and returned to the Court for filing.   If petitioner fails to comply with this Order,

petitioner's action will be dismissed.

        Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to petitioner a blank copy of

the Court's form "Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody."
       IT IS FURTHER ORDERED that petitioner shall complete and sign the motion and return

it to the Court within thirty (30) days of the date of this Order.

       IT IS FINALLY ORDERED that if petitioner fails to comply with this Order, petitioner's

action shall be dismissed without prejudice.

       Dated this   ~ay of August, 2019.

                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE
